Exhibit 99.1 INDEX TO FINANCIAL STATEMENTS Energy Transfer Equity, L.P. and Subsidiaries Page Consolidated Balance Sheets – December 31, 2010 and 2009 F-3 Consolidated Statements of Operations – Years Ended December 31, 2010, 2009 and 2008 F-5 Consolidated Statements of Comprehensive Income – Years Ended December 31, 2010, 2009 and 2008 F-6 Consolidated Statements of Equity – Years Ended December 31, 2010, 2009 and 2008 F-7 Consolidated Statements of Cash Flows – Years Ended December 31, 2010, 2009 and 2008 F-8 Notes to Consolidated Financial Statements F-9 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Partners Energy Transfer Equity, L.P. We have audited the accompanying consolidated balance sheet of Energy Transfer Equity, L.P. (a Delaware limited partnership) and subsidiaries as of December 31, 2009, and the related consolidated statements of operations, comprehensive income, equity, and cash flows for each of the two years in the period ended December 31, 2009. These financial statements are the responsibility of the Partnership's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Energy Transfer Equity, L.P. and subsidiaries as of December 31, 2009, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2, the Partnership retrospectively adopted a new accounting pronouncement on January 1, 2009 related to the accounting for noncontrolling interests in consolidated financial statements. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Energy Transfer Equity, L.P.’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated February 24, 2010 (not separately included herein), expressed an unqualified opinion on the effectiveness of internal control over financial reporting. /s/ GRANT THORNTON LLP Tulsa, Oklahoma February 24, 2010 F-2 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) December 31, ASSETS (not included in attached audit opinion) CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts of $6,706 and $6,338 as of December 31, 2010 and 2009, respectively Accounts receivable from related companies Inventories Exchanges receivable Price risk management assets Other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT ACCUMULATED DEPRECIATION ) ) ADVANCES TO AND INVESTMENTS IN AFFILIATES LONG-TERM PRICE RISK MANAGEMENT ASSETS — GOODWILL INTANGIBLES AND OTHER ASSETS, net Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) December 31, LIABILITIES AND EQUITY (not included in attached audit opinion) CURRENT LIABILITIES: Accounts payable $ $ Accounts payable to related companies Exchanges payable Price risk management liabilities Accrued and other current liabilities Current maturities of long-term debt Total current liabilities LONG-TERM DEBT, less current maturities LONG-TERM PRICE RISK MANAGEMENT LIABILITIES SERIES A CONVERTIBLE PREFERRED UNITS (Note 7) — OTHER NON-CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 10) PREFERRED UNITS OF SUBSIDIARY (Note 7) — EQUITY: PARTNERS’ CAPITAL: General Partner Limited Partners: Common Unitholders (222,941,172 and 222,898,248 units authorized, issued and outstanding as of December 31, 2010 and 2009, respectively) Accumulated other comprehensive income (loss) ) Total partners’ capital Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-4 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per unit data) Years Ended December 31, REVENUES: (not included in attached audit opinion) Natural gas operations $ $ $ Retail propane Other Total revenues COSTS AND EXPENSES: Cost of products sold ─ natural gas operations Cost of products sold ─ retail propane Cost of products sold ─ other Operating expenses Depreciation and amortization Selling, general and administrative Total costs and expenses OPERATING INCOME OTHER INCOME (EXPENSE): Interest expense, net of interest capitalized ) ) ) Equity in earnings (losses) of affiliates ) Losses on disposal of assets ) ) ) Gains (losses) on non-hedged interest rate derivatives ) ) Allowance for equity funds used during construction Impairment of investment in affiliate ) — — Other, net ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX EXPENSE Income tax expense INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations ) — — NET INCOME Less: Net income attributable to noncontrolling interest NET INCOME ATTRIBUTABLE TO PARTNERS GENERAL PARTNER’S INTEREST IN NET INCOME LIMITED PARTNERS’ INTEREST IN NET INCOME $ $ $ BASIC NET INCOME PER LIMITED PARTNER UNIT $ $ $ BASIC AVERAGE NUMBER OF UNITS OUTSTANDING DILUTED NET INCOME PER LIMITED PARTNER UNIT $ $ $ DILUTED AVERAGE NUMBER OF UNITS OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. F-5 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands) Years Ended December 31, (not included in attached audit opinion) Net income $ $ $ Other comprehensive income (loss), net of tax: Reclassification to earnings of gains and losses on derivative instruments accounted for as cash flow hedges ) Change in value of derivative instruments accounted for as cash flow hedges ) ) Change in value of available-for-sale securities ) ) ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interest Comprehensive income attributable to partners $ $ $ The accompanying notes are an integral part of these consolidated financial statements. F-6 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (Dollars in thousands) General Partner Common Unitholders Accumulated Other Comprehensive Income (Loss) Noncontrolling Interest Total Balance, December 31, 2007 (not included in attached audit opinion) $ $ ) $ ) $ $ Distributions to ETE partners ) ) — — ) Subsidiary distributions — — — ) ) Subsidiary units issued for cash — Non-cash unit-based compensation expense, net of units tendered by employees for tax withholdings — — Non-cash executive compensation — 48 — Other, net — — — ) ) Other comprehensive loss, net of tax — — ) ) ) Net income — Balance, December 31, 2008 ) ) Distributions to ETE partners ) ) — — ) Subsidiary distributions — — — ) ) Subsidiary units issued for cash — Non-cash unit-based compensation expense, net of units tendered by employees for tax withholdings — — Non-cash executive compensation — 25 — Other, net — — — ) ) Other comprehensive income, net of tax — — Net income — Balance, December 31, 2009 ) Regency Transactions (See Notes 1 and 3) — Distributions to ETE partners ) ) — — ) Subsidiary distributions — — — ) ) Subsidiary units issued for cash — Non-cash unit-based compensation expense, net of units tendered by employees for tax withholdings — — Non-cash executive compensation — 25 — Other, net ) ) — ) ) Other comprehensive income, net of tax — — Net income — Balance, December 31, 2010 (not included in attached audit opinion) $ The accompanying notes are an integral part of these consolidated financial statements. F-7 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) December 31, CASH FLOWS FROM OPERATING ACTIVITIES: (not included in attached audit opinion) Net income $ $ $ Reconciliation of net income to net cash provided by operating activities: Impairment of investment in affiliate — — Impairment of goodwill — — Payment for termination of Parent Company interest rate derivatives (See Note 11) ) — — Proceeds from termination of ETP interest rate derivatives (See Note 11) — — Depreciation and amortization Amortization of finance costs charged to interest Non-cash unit-based compensation expense Non-cash executive compensation expense Losses on disposal of assets Distribution in excess of earnings of affiliates, net Other non-cash ) Net change in operating assets and liabilities, net of effects of acquisitions (see Note 2) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Net cash (paid for) received from acquisitions ) ) Capital expenditures ) ) ) Contributions in aid of construction costs (Advances to) repayments from affiliates, net ) ) Proceeds from the sale of assets Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings Principal payments on debt ) ) ) Subsidiary equity offerings, net of issue costs Distributions to partners ) ) ) Distributions to noncontrolling interests ) ) ) Debt issuance costs ) ) ) Other ) — — Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements. F-8 ENERGY TRANSFER EQUITY, L.P. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Tabular dollar amounts in thousands, except per unit data) 1. OPERATIONS AND ORGANIZATION: Financial Statement Presentation The consolidated financial statements of Energy Transfer Equity, L.P. (the “Partnership,” “we” or “ETE”) presented herein for the years ended December 31, 2010, 2009 and 2008, have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).We consolidate all majority-owned subsidiaries and limited partnerships, which we control as the general partner or owner of the general partner.All significant intercompany transactions and accounts are eliminated in consolidation.Management has evaluated subsequent events through the date the financial statements were issued. The consolidated financial statements of ETE presented herein for the years ended December 31, 2010, 2009 and 2008 include the results of operations of: · the Parent Company; · our controlled subsidiaries, ETP and Regency (see description of their respective operations below under “Business Operations”); · ETP’s and Regency’s wholly-owned subsidiaries; and our wholly-owned subsidiaries that own the general partner and Incentive Distribution Right (“IDR”) interest in ETP and Regency. The consolidated financial statements include the results of Regency from May 26, 2010, the date ETE obtained control of Regency, through December 31, 2010. At December 31, 2010, our equity interests consisted of: General Partner Interest (as a % of total partnership interest) IDRs Limited Partner Units ETP 1.8% 100% Regency 2.0% 100% Our subsidiaries also own varying undivided interests in certain pipelines.Ownership of these pipelines has been structured as an ownership of an undivided interest in assets, not as an ownership interest in a partnership, limited liability company, joint venture or other forms of entities.Each owner controls marketing and invoices separately, and each owner is responsible for any loss, damage or injury that may occur to their own customers.As a result, we apply proportionate consolidation for our interests in these entities. Certain prior period amounts have been reclassified to conform to the 2010 presentation.These reclassifications had no impact on net income or total equity. Unless the context requires otherwise, references to “we,” “us,” “our,” and “ETE” mean Energy Transfer Equity, L.P. and its consolidated subsidiaries, which include ETP, Energy Transfer Partners GP, L.P. (“ETP GP”), the General Partner of ETP, ETP GP’s General Partner, Energy Transfer Partners, L.L.C. (“ETP LLC”), Regency, Regency GP LP (“Regency GP”), the General Partner of Regency, and Regency GP’s General Partner, Regency GP LLC (“Regency LLC”).References to the “Parent Company” mean Energy Transfer Equity, L.P. on a stand-alone basis. F-9 Business Operations The Parent Company’s principal sources of cash flow are its direct and indirect investments in the Limited Partner and General Partner interests in ETP and Regency.The Parent Company’s primary cash requirements are for general and administrative expenses, debt service requirements and distributions to its partners and holders of its Series A Convertible Preferred Units (“Preferred Units”).Parent Company-only assets are not available to satisfy the debts and other obligations of ETE’s subsidiaries.In order to fully understand the financial condition of the Parent Company on a stand-alone basis, see Note 16 for stand-alone financial information apart from that of the consolidated partnership information included herein. The following is a brief description of ETP’s and Regency’s operations: · ETP is a publicly traded partnership owning and operating a diversified portfolio of energy assets.ETP has pipeline operations in Arkansas, Arizona, Colorado, Louisiana, Mississippi, New Mexico, Utah, and West Virginia and owns the largest intrastate pipeline system in Texas.ETP currently has natural gas operations that include more than 17,500 miles of gathering and transportation pipelines, treating and processing assets, and three storage facilities located in Texas.ETP is also one of the three largest retail marketers of propane in the United States, serving more than one million customers across the country. · Regency is a publicly traded Delaware limited partnership formed in 2005 engaged in the gathering, treating, processing, compressing and transportation of natural gas and NGLs.Regency focuses on providing midstream services in some of the most prolific natural gas producing regions in the United States, including the Haynesville, Eagle Ford, Barnett, Fayetteville and Marcellus shales as well as the Permian Delaware basin.Its assets are primarily located in Louisiana, Texas, Arkansas, Pennsylvania, Mississippi, Alabama and the mid-continent region of the United States, which includes Kansas, Colorado and Oklahoma. 2. ESTIMATES, SIGNIFICANT ACCOUNTING POLICIES AND BALANCE SHEET DETAIL: Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the accrual for and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The natural gas industry conducts its business by processing actual transactions at the end of the month following the month of delivery.Consequently, the most current month’s financial results for the midstream and intrastate transportation and storage operations are estimated using volume estimates and market prices.Any differences between estimated results and actual results are recognized in the following month’s financial statements.Management believes that the estimated operating results represent the actual results in all material respects. Some of the other significant estimates made by management include, but are not limited to, the timing of certain forecasted transactions that are hedged, the fair value of derivative instruments, useful lives for depreciation and amortization, purchase accounting allocations and subsequent realizability of intangible assets, fair value measurements used in the goodwill impairment test, market value of inventory, assets and liabilities resulting from the regulated ratemaking process, contingency reserves and environmental reserves.Actual results could differ from those estimates. Revenue Recognition Our segments are engaged in multiple revenue-generating activities.To the extent that those activities are similar among our segments, revenue recognition policies are similar.Following is a description of revenue recognition policies for significant revenue-generating activities within each segment. F-10 Investment in ETP Revenues for ETP’s sales of natural gas, NGLs including propane, and propane appliances, parts, and fittings are recognized at the later of the time of delivery of the product to the customer or the time of sale or installation.Revenues from service labor, transportation, treating, compression and gas processing, are recognized upon completion of the service.Transportation capacity payments are recognized when earned in the period the capacity is made available.Tank rent is recognized ratably over the period it is earned. ETP’s intrastate transportation and storage and interstate transportation operations’ results are determined primarily by the amount of capacity its customers reserve as well as the actual volume of natural gas that flows through the transportation pipelines.Under transportation contracts, ETP’s customers are charged (i) a demand fee, which is a fixed fee for the reservation of an agreed amount of capacity on the transportation pipeline for a specified period of time and which obligates the customer to pay even if the customer does not transport natural gas on the respective pipeline, (ii) a transportation fee, which is based on the actual throughput of natural gas by the customer, (iii) fuel retention based on a percentage of gas transported on the pipeline, or (iv) a combination of the three, generally payable monthly.Excess fuel retained after consumption is typically valued at market prices. ETP’s intrastate transportation and storage operations also generate revenues and margin from the sale of natural gas to electric utilities, independent power plants, local distribution companies, industrial end-users and other marketing companies on the HPL System.Generally, ETP purchases natural gas from the market, including purchases from ETP’s midstream marketing operations, and from producers at the wellhead. In addition, ETP’s intrastate transportation and storage operations generate revenues and margin from fees charged for storing customers’ working natural gas in its storage facilities.ETP also engages in natural gas storage transactions in which it seeks to find and profit from pricing differences that occur over time utilizing the Bammel storage reservoir.ETP purchases physical natural gas and then sells financial contracts at a price sufficient to cover its carrying costs and provide for a gross profit margin.ETP expects margins from natural gas storage transactions to be higher during the periods from November to March of each year and lower during the period from April through October of each year due to the increased demand for natural gas during colder weather.However, ETP cannot assure that management’s expectations will be fully realized in the future and in what time period, due to various factors including weather, availability of natural gas in regions in which it operates, competitive factors in the energy industry, and other issues. Results from ETP’s midstream operations are determined primarily by the volumes of natural gas gathered, compressed, treated, processed, purchased and sold through its pipeline and gathering systems and the level of natural gas and NGL prices.ETP generates midstream revenues and gross margins principally under fee-based or other arrangements in which it receives a fee for natural gas gathering, compressing, treating or processing services.The revenue earned from these arrangements is directly related to the volume of natural gas that flows through ETP’s systems and is not directly dependent on commodity prices. ETP also utilizes other types of arrangements in its midstream operations, including (i) discount-to-index price arrangements, which involve purchases of natural gas at either (1) a percentage discount to a specified index price, (2) a specified index price less a fixed amount or (3) a percentage discount to a specified index price less an additional fixed amount, (ii) percentage-of-proceeds arrangements under which ETP gathers and processes natural gas on behalf of producers, sells the resulting residue gas and NGL volumes at market prices and remits to producers an agreed upon percentage of the proceeds based on an index price, and (iii) keep-whole arrangements where ETP gathers natural gas from the producer, processes the natural gas and sells the resulting NGLs to third parties at market prices.In many cases, ETP provides services under contracts that contain a combination of more than one of the arrangements described above.The terms of ETP’s contracts vary based on gas quality conditions, the competitive environment at the time the contracts are signed and customer requirements.ETP’s contract mix may change as a result of changes in producer preferences, expansion in regions where some types of contracts are more common and other market factors. F-11 ETP conducts marketing activities in which it markets the natural gas that flows through its assets, referred to as on-system gas.ETP also attracts other customers by marketing volumes of natural gas that do not move through its assets, referred to as off-system gas.For both on-system and off-system gas, ETP purchases natural gas from natural gas producers and other supply points and sells that natural gas to utilities, industrial consumers, other marketers and pipeline companies, thereby generating gross margins based upon the difference between the purchase and resale prices. ETP’s retail propane operations sell propane and propane-related products and services.The Heritage Operating, L.P. (“HOLP”) and Titan Energy Partners, L.P. (“Titan”) customer base includes residential, commercial, industrial and agricultural customers. In ETP’s natural gas compression business, revenue is recognized for compressor packages and technical service jobs using the completed contract method which recognizes revenue upon completion of the job.Costs incurred on a job are deducted at the time revenue is recognized. Investment in Regency Regency earns revenue from (i) domestic sales of natural gas, NGLs and condensate, (ii) natural gas gathering, processing and transportation, (iii) contract compression services and (iv) contract treating services.Revenue associated with sales of natural gas, NGLs and condensate are recognized when title passes to the customer, which is when the risk of ownership passes to the purchaser and physical delivery occurs.Revenue associated with transportation and processing fees are recognized when the service is provided.For contract compression services, revenue is recognized when the service is performed.For gathering and processing services, Regency receives either fees or commodities from natural gas producers depending on the type of contract.Commodities received are in turn sold and recognized as revenue in accordance with the criteria outlined above.Under the percentage-of-proceeds contract type, Regency is paid for its services by keeping a percentage of the NGLs produced and a percentage of the residue gas resulting from processing the natural gas.Under the percentage-of-index contract type, Regency earns revenue by purchasing wellhead natural gas at a percentage of the index price and selling processed natural gas at a price approximating the index price and NGLs to third parties.Regency generally reports revenue gross when it acts as the principal, takes title to the product, and incurs the risks and rewards of ownership.Revenue for fee-based arrangements is presented net, because Regency takes the role of an agent for the producers.Allowance for doubtful accounts is determined based on historical write-off experience and specific identification. Regulatory Accounting - Regulatory Assets and Liabilities Certain of our subsidiaries are subject to regulation by certain state and federal authorities and has accounting policies that conform to the accounting requirements and ratemaking practices of the regulatory authorities.The application of these accounting policies allows us to defer expenses and revenues on the balance sheet as regulatory assets and liabilities when it is probable that those expenses and revenues will be allowed in the ratemaking process in a period different from the period in which they would have been reflected in the consolidated statement of operations by an unregulated company.These deferred assets and liabilities will be reported in results of operations in the period in which the same amounts are included in rates and recovered from or refunded to customers.Management’s assessment of the probability of recovery or pass through of regulatory assets and liabilities will require judgment and interpretation of laws and regulatory commission orders.If, for any reason, we cease to meet the criteria for application of regulatory accounting treatment for all or part of our operations, the regulatory assets and liabilities related to those portions ceasing to meet such criteria would be eliminated from the consolidated balance sheets for the period in which the discontinuance of regulatory accounting treatment occurs. Cash, Cash Equivalents and Supplemental Cash Flow Information Cash and cash equivalents include all cash on hand, demand deposits, and investments with original maturities of three months or less.We consider cash equivalents to include short-term, highly liquid investments that are readily convertible to known amounts of cash and which are subject to an insignificant risk of changes in value. We place our cash deposits and temporary cash investments with high credit quality financial institutions.At times, our cash and cash equivalents may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation insurance limit. F-12 As a result of ETP’s acquisition of a natural gas compression equipment business in exchange for ETP Common Units, cash acquired in connection with acquisitions during 2009 exceeded the cash we paid during the period. The net change in operating assets and liabilities (net of acquisitions) included in cash flows from operating activities is comprised as follows: Years Ended December 31, Accounts receivable $ $ $ Accounts receivable from related companies ) ) Inventories ) Exchanges receivable ) Other current assets ) Intangibles and other assets ) ) Accounts payable ) ) ) Accounts payable to related companies ) ) Exchanges payable ) ) Accrued and other current liabilities ) Other non-current liabilities Price risk management assets and liabilities, net ) Net change in operating assets and liabilities, net of effects of acquisitions $ $ ) $ Non-cash investing and financing activities and supplemental cash flow information are as follows: Years Ended December 31, NON-CASH INVESTING ACTIVITIES: Marketable securities received in exchange for accounts receivable $
